Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 05/17/2021:
Claims 1-20 have been examined.
Claims 1-20 have been amended by Applicant.
Claims 1-2, 13-15, 17-18 and 20 have been further amended by Examiner.
Claims 1-20 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Joseph Kelly (Reg. No.: 34,847) in a telephone interview and in the following electronic communication on 05/27/2021. The application has been amended as follows: 
In the claims: 
1. (Currently Amended) A mobile work machine, comprising: 
a set of controllable subsystems; 
a set of ground engaging elements; 
a propulsion system configured to drive movement of the ground engaging elements to propel the mobile work machine over a surface; 
an in-rubber sensing system, in each of the ground engaging elements, configured to sense a set of variables indicative of characteristics of a contact patch for each corresponding ground engaging element and generate sensor signals, indicative of a contact patch value for each corresponding ground engaging element, each contact patch value comprising a value of the characteristics of the contact patch for each corresponding ground engaging element; 
decrease in the contact patch value for one or more of the corresponding ground engaging element based on the set of sensor signals; and 
a control system configured to generate a control signal to control at least one of the controllable subsystems based on the identified decrease in the contact patch value for the one or more of the ground engaging element.	
 2. (Currently Amended) The mobile work machine of claim 1 wherein the identified decrease in the contact patch value indicates that a size of the contact patch for the one or more of the ground engaging elements is decreasing, the mobile work machine further comprising: 
an instability detector configured to identify an instability condition indicative of instability of the mobile work machine, based on the decreasing size of the contact patch for the at least one ground engaging element, and wherein the control system generates the control signal to control or more of the controllable subsystems based on the instability condition.
13. (Currently Amended) A computer implemented method of controlling an off-road mobile work machine, the method comprising: 
sensing, with an in-rubber sensing system, a set of variables indicative of characteristics of a contact patch of a corresponding ground engaging element for one or more of a plurality of ground engaging elements that are driven by an engine in the off-road mobile work machine to propel the off-road mobile work machine in a direction of travel over an off-road surface; 
generating a set of sensor signals, for each of the plurality of ground engaging elements, indicative of a contact patch value comprising the characteristics of the contact patch of the corresponding ground engaging element while the off-road mobile work machine is traveling over the off-road surface; 
identifying a decrease in the contact patch value, based on the set of sensor signals, for one or more of the ground engaging elements while the off-road mobile work machine is traveling over the off-road surface; and 
generating a control signal to control at least one of a plurality of controllable subsystems in the off-road mobile work machine, based on the decrease in the contact patch value, while the off-road mobile work machine is traveling over the off-road surface. 
decrease in the contact patch value comprises identifying a decrease in a size of the contact patch for that one or more of the ground engaging elements and wherein generating a control signal based on the change in the contact patch value comprises: 
detecting an instability condition indicative of instability of the off-road mobile work machine, based on the decrease in size of the contact patch for the or more ground engaging elements; 
identifying a remedial action based on the decrease in size of the contact patch for the or more ground engaging elements; and 
generating the control signal to control the at least one controllable subsystem to perform the remedial action. 
15. (Currently Amended) The method of claim 14 wherein the controllable subsystem comprises a steering subsystem that is actuated to steer the off-road mobile work machine through a range of steering angles and wherein generating the control signal to control the at least one controllable subsystem to perform the remedial action comprises: 
generating a steering angle control signal to control the steering subsystem to limit a range of steering angles based on the decrease in size of the contact patch for the or more ground engaging elements.
17. (Currently Amended) The method of claim 14 wherein the controllable subsystem comprises a propulsion subsystem that is controlled to propel the off-road mobile work machine and wherein generating the control signal to control the at least one controllable subsystem to perform the remedial action comprises: 
generating a propulsion control signal to control the propulsion subsystem to change a travel speed of the off-road mobile work machine based on the decrease in size of the contact patch for the or more ground engaging elements. 
18. (Currently Amended) The method of claim 14 wherein the controllable subsystem comprises an actuator configured to drive movement of a movable element attached to the off-road mobile work machine and wherein generating the control signal comprises: 
or more ground engaging elements.
20. (Currently Amended) A mobile work machine, comprising: 
a set of controllable subsystems; 
a set of ground engaging elements; 
a propulsion system that drives movement of the ground engaging elements to propel the mobile work machine over a surface; 
an in-rubber sensing system, in each of the ground engaging elements, that senses a set of variables indicative of characteristics of a contact patch for each of the ground engaging elements and generates a contact patch value, as a set of sensor signals, indicative of the characteristics of the contact patch for each of the ground engaging elements; 
a control criteria extraction system configured to determine a decrease in a size of the contact patch for or more of the ground engaging elements; 
an instability detector configured to identify a tipping condition indicative of the at least one ground engaging element being about to lift off the surface, based on the determined decrease in size of the contact patch for the or more ground engaging element; and 
a control system configured to generate a control signal to control at least one of the controllable subsystems based on the tipping condition.

Response to Amendment
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Anwar (US Pat. No.: 6371214B1) taken either individually or in combination with other prior art of de Graff (Pub. No.: US 2010/0271191A1), Bucher (Pub. No.: US 2009/0182471A1) and Hendrickson (Pub. No.: US 2014/0236431A1), who describe a control system that implements several methods for automating work functions of a machine; single activation of an operator switch that generates a command to automatically 
In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Fiore (US Pat. No.: 7066226B1) taken either individually or in combination with other prior art of Stratton (US Pat. No.: 6845311B1), Kis (US Pat. No.: 6098682), Lubben (Pub. No.: US 2016/0114634A1), Gartenmaier (Pub. No.: US 2013/0298728A1), Hattori (Pub. No.: US 2008/0125947A1), Ono (Pub. No.: US 2006/0259225A1) and Pallot (Pub. No.: US 2003/0093207A1),  who describe a tire for vehicles offering low rolling resistance wherein the ground-contact surface area is variable as a portion of the tread part can be retracted and/or extended using pneumatic, mechanical or hydraulic force to withdraw from, or come into contact with the road surface before, during or after operation permitting more efficient operation wherein the material used within the tread part that retains contact with the road may generally have a smaller internal friction loss than the material used in conventional tires and the rolling resistance is thereby reduced when the retractable portion of the tread is selectively withdrawn from contact with the road surface furthermore achieving a smaller ground-contact patch footprint; the achieved object of a tire with a lower rolling resistance that yields improved fuel consumption efficiency; improvements in exterior and interior noise levels and a reduced tendency to exhibit hydroplaning action that are also attained with a variable groove volume to tread surface-contact ratio; an automated microcomputer-based tire control system disclosed useable to command the motion of the moveable tread portion of the said tire in response to various operational scenarios.
In regards to claims 1-20, Anwar (US Pat. No.: 6371214B1) and Fiore (US Pat. No.: 7066226B1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
identifying a decrease in the contact patch value/size for one or more of the corresponding ground engaging element based on the set of sensor signals; and 
generating a control signal to control at least one of the controllable subsystems based on the identified decrease in the contact patch value/size for the one or more of the ground engaging element.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662